Determination of respondent Correction Commissioner, dated August 23, 1996, which dismissed petitioner from his position as a correction officer, unanimously confirmed, the petition denied and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [David Saxe, J.], entered April 14, 1997), dismissed, without costs.
Respondent’s determination that petitioner intentionally brought dangerous contraband into a facility is supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Particularly since petitioner’s misconduct endangered the safety of others, the penalty of dismissal for this single incident does not shock our sense of fairness (see, Matter of Keith v New York State Thruway Auth., 132 AD2d 785; cf., Trotta v Ward, 77 NY2d 827; Matter of McFarland v Abate, 203 AD2d 190).
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.